DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-4 and 6-8 are pending.
Claims 2, 5 are canceled.

Response to Amendment
The amendments to the claims, filed on June 02, 2021 have been entered. Claims 1, 3-4 and 6-8 are pending.

Allowable Subject Matter
Claims 1, 3-4 and 6-8 are allowed. Independent claims 1 and 8 now contain the subject matter indicated as allowable in the previous Office Action.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter.  
Regarding Claim 1, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a terminal-attached electric wire comprising: an electric wire; and a metal terminal provided on a terminal end of the electric wire, wherein the metal terminal includes: an electric wire connection the box-shaped portion has a displacement regulating portion that regulates a relative displacement between the pair of the wall bodies, and the displacement regulating portion is configured to include: a recess provided in one of the pair of the wall bodies by penetrating the one of the pair of the wall bodies; and a protrusion provided in the other of the pair of the wall bodies and is fitted to the recess, as recited in claim 1, in conjunction with ALL the remaining limitations of the base claims. 
Regarding Claim 8, allowability resides, at least in part, with the prior art, taken alone or in combination not showing or fairly teaching or suggesting a wire harness comprising: at least one terminal-attached electric wire and a metal terminal provided on a terminal end of the electric wire; a connection counterpart electric wire connected to the electric wire; and an ultrasonic bonding portion in which the electric wire and the connection counterpart electric wire are ultrasonically bonded, wherein the metal terminal includes: an electric wire connection portion connected to the electric wire; a box-shaped portion formed by a bottom body coupled and a pair of wall bodies formed by protruding from both ends of the bottom body in a width direction connected to the electric wire connection portion, and enables a counterpart terminal to be inserted into a the box-shaped portion has a displacement regulating portion that regulates a relative displacement between the pair of the wall bodies, and the displacement regulating portion is configured to include: a recess provided in one of the pair of the wall bodies by penetrating the one of the pair of the wall bodies; and a protrusion provided in the other of the pair of the wall bodies and is fitted to the recess, as recited in claim 8, in conjunction with ALL the remaining limitations of the base claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672.  The examiner can normally be reached on Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER G LEIGH/Examiner, Art Unit 2831